Judgment unanimously affirmed. Memorandum: Defendant’s Alford plea (see, North Carolina v Alford, 400 US 25) was entered knowingly, voluntarily and with an understanding of its consequences (supra; see also, People v Lopez, 71 NY2d 662; People v Nixon, 21 NY2d 338, 353; People v Serrano, 15 NY2d 304). Moreover, where, as here, defendant entered a bargained plea to a lesser crime it was unnecessary for him to recite a factual basis for the particular crime confessed (see, People v Hall, 71 NY2d 1002, 1006; People v Clairborne, 29 NY2d 950, 951). We have reviewed defendant’s remaining contentions and find them to be lacking in merit. (Appeal from judgment of Seneca County Court, DePasquale, J. — manslaughter, first degree.) Present— Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.